
	
		II
		111th CONGRESS
		1st Session
		S. 46
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Ensign (for himself,
			 Mrs. Lincoln, Mr. Cardin, Ms.
			 Collins, Ms. Stabenow,
			 Mr. Whitehouse, Mr. Casey, Mr.
			 Leahy, Mr. Graham,
			 Mr. Specter, Mr. Durbin, and Mr.
			 Akaka) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to repeal the Medicare outpatient rehabilitation therapy
		  caps.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Rehabilitation
			 Services Act of 2009.
		2.Outpatient therapy cap
			 repealSection 1833 of the
			 Social Security Act (42 U.S.C. 1395(l)),
			 as amended by section 141 of the Medicare Improvements for Patients and
			 Providers Act of 2008 (Public Law 110–275; 122 Stat. 2542), is amended by
			 striking subsection (g).
		
